HOOK, Circuit Judge.
This is an appeal from a decree dismissing, on final hearing, the suit of the Guaranty Trust Company and the Pressed Steel Car Company against the Bettendorf Axle Company, for infringement of claim 1 of patent, No. 650,792, issued May 29, 1900, to John M. Hansen for an improvement in underframes for railway *543cars. The trial court held there was no infringement, and dismissed the bill.
A complete railroad car consists, generally speaking, of three parts; the trucks or running gear, the underframe which rests on the trucks, and the car box or body carried on the underframe. The claim in suit is as follows:
“A metallic underfraine for cars, comprising bolsters, center sills extending from bolster to bolster and rising above the same to receive the floor nailingsirips and restrain or prevent sideivise movement of the ear-body on the underfram-e, and draft-rigging beams or sills alined with said center sills in length only, substantially as described.”
The words we have italicized were inserted in the claim as first presented to meet the ruling of the Patent Office that, unless the object of the center sills rising above the bolsters was specified, it would appear that the claim was met by patents 223,437, January 13, 1880, to Cushing, and 554,641, February 18, 1896, to Jiagshawe. Originally the specifications stated that in practice the center sills stood about five inches above the upper flanges of the draft-rigging beams to provide for the nailing stringers and to increase the bearing surface for the floor, and that they effected those purposes without in any wise decreasing the capacity of the car body. When the claim was amended to meet the objection of the Patent Office the applicant also interpolated in his specifications the following:
“Such projection of these center' sills affords an anchorage for the car-body which restrains or prevents its sidewise movement on the underframe, and, further, adds materially 1» the strength of the sills -withdut occupying space that could be advantageously used otherwise.”
The elements of the claim are: (1) Bolsters; (2) center sills extending from bolster to bolster and rising above the same; (3) draft-rigging beams or sills aligned with the center sills in length only. Metallic underframes for cars, with transverse bolsters, longitudinal center sills and draft-rigging beams or extensions of the center sills to the ends of the underframes were all old. It was old to have detachable draft-rigging beams aligned with the center sills in length only, though it is difficult to see what particular purpose such limited alignment serves except a lessening of the weight. The only feature of the claim for which there can he any color of novelty is in raising the center sills above the bolsters into the floor stringer space. That was the view of the Patent Office in the citations of the Bagshaiye and Cushing patents. But even this feature is anticipated by the patent to Westinghouse, No. 615,118, November 29, 1898, for an improvement in center sills. True, the sill there described runs from end to end of the car frame, and between the two metal beams composing it is a timber filling, but in respect of its rising above the bolster and the offices performed by that particular position' it is like Plansen’s. There is no difference in principle or function between placing wooden stringers along the outside o£ the metal beams comprising the Hansen center sill, as should be done to secure the anchorage claimed by him, and placing a wooden stringer between them as with Westinghouse. The car floor is nailed to the upper surface of the Hansen stringers. Westinghouse says his wooden stringer or filling “also provides a bed to *544which the flooring of the car can be secured, along its longitudinal center line.” But aside from this, Westinghouse provides alternatively for dispensing with the stringer between the beams and using distance or spacing pieces to keep them apart. He also specifies a method of saddling his center sill beams upon the bolsters, and so, like Hansen’s they may be said to rise from the bolster. In the proceedings of the Master Car Builders Association in 1897 the. value of having draft-rigging sills detachable from the center sills was plainly expressed.
It is urged that anticipation is not shown by finding the elements of the claim separately in old structures. But in respect of the particular forms and arrangements of the center sills and the draft-rigging sills ofi the claim in suit there is no coaction between them toward a common, new, and useful result. In the sense of the patent law no new result is obtained by their assemblage in a single structure. Each performs its original work in the underframe separately from the. other. The draft-rigging sills are aligned in .length with the center sills, are detachable when damaged, and are reduced in dimensions to lessen weight, but such things have no co-operative bearing upon the functions claimed for the height of the center sills above the bolsters. We think the claim in suit is invalid.
Affirmed.